Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klemm (US 2008/0109601).

	In regards to claims 1, 8, and 15 Klemm teaches
	¶7 teaches that a disk manager (i.e. processing unit) is configured (i.e. via software/instructions) to perform the operations disclosed.
in response to a target request for a target redundant array of independent disks
(RAID), determining that data in a first storage block associated with the target RAID needs to be moved or copied, wherein the target request comprises one of the following: a restriping request, a type conversion request, or a rebalancing request; (¶48 teaches that as part of reconfiguring a RAID system, a temporary RAID device(s) may be created to migrate data to (i.e. a first storage block needs to be moved/copied). ¶26 teaches that the operations may be used for restriping (i.e. may also be a type conversion) and/or rebalancing of a RAID.
creating an intermediate RAID associated with an idle second storage block; and
copying the data in the first storage block to a corresponding storage space in the
intermediate RAID to write at least part of the data in the second storage block. (¶48 teaches that as part of reconfiguring a RAID system, a temporary RAID device(s) may be created to migrate data to.  ¶50 teaches the temporary RAID size depends on the available space pool (i.e. idle blocks of storage).  Therefore at least some of the data is migrated/copied from a first block in a target RAID to a second block in a temporary (intermediate) RAID.)
	Alternatively, it may be argued that Klemm may not explicitly teach all the exact aspects of the independent and following dependent claims via a single embodiment and/or inherent aspects that would anticipate the claimed invention.  In this case however Klemm does explicitly state in ¶92 “Those of ordinary skill in the art will recognize that the present invention may be embodied in other specific forms without departing from its spirit or essential characteristics”, and in ¶93 “Although the present invention has been described with reference to preferred embodiments, persons skilled in the art will recognize that changes may be made in form and detail without departing from the spirit and scope of the invention” and further in ¶9 “…other embodiments of the present invention will become apparent to those skilled in the art from the following detailed description, which shows and describes illustrative embodiments of the invention. As will be realized, the invention is capable of modifications in various obvious aspects…”.  Therefore, even if one considered Klemm to not anticipate the claimed invention, it would have still been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have been able to modify/combine the teachings of Klemm as Klemm provides explicit suggestions, motivations and specific teachings for making such modifications that would render the claimed invention obvious.

	In regards to claims 2 and 9 Klemm further teaches
wherein creating the intermediate RAID associated with the idle second storage block comprises:
determining that data in a third storage block associated with the target RAID does
not need to be moved or copied; and creating the intermediate RAID based on the third storage block and the second storage block, so that the intermediate RAID is also associated with the third storage block. (¶27 teaches that mappings may be updated without the need for an entire duplication of physical resources (i.e. blocks that don’t have to be physically moved can be associated with the new and/or temporary configuration (third storage block), while data that needs to be moved, will be moved to the new temporary allocated blocks (second storage blocks))

In regards to claims 3 and 10 Klemm further teaches
if the target request is a restriping request or a type conversion request, updating the target RAID by using metadata of the intermediate RAID, so that the target RAID is associated with the second storage block. (¶27 teaches that mappings (i.e. metadata) may be updated without the need for an entire duplication of physical resources)

	In regards to claims 4 and 11 Klemm further teaches
wherein the intermediate RAID is inaccessible to users (¶55-56 the temporary RAID is either removed/deleted after migration (i.e. inaccessible) and or made permanent (i.e. made accessible and no longer considered temporary (intermediate).

In regards to claims 5 and 12 Klemm further teaches
wherein the target request is a type conversion request, and wherein creating the intermediate RAID comprises:
creating the intermediate RAID based on a RAID type specified by the type conversion request. (¶71 teaches that RAID devices that match the parameters (RAID level, stripe size, etc…) of the desired final configuration may be preferred)

	In regards to claims 6 and 13 Klemm further teaches
wherein the target request is a rebalancing request, and the method further comprises:
removing, in response to completing the copy of the data, the target RAID; (¶51 teaches once data has been migrated away from a (target) RAID it can be deleted)
determining the intermediate RAID as a rebalanced RAID. (¶56 teaches the temporary RAID may be made permanent if it exceeds a scoring criterion (i.e. considered rebalanced)

	In regards to claims 7 and 14 Klemm further teaches
The method according to claim 6, wherein removing the target RAID comprises:
disassociating the target RAID and the first storage block; and releasing the first storage block.  (¶51 teaches once data has been migrated away from a (target) RAID it can be deleted)

	In regards to claim 16 Klemm further teaches
wherein the target request is a rebalancing request, and the method further comprises:
removing, in response to completing the copy of the data, the target RAID; (¶51 teaches once data has been migrated away from a (target) RAID it can be deleted)
determining the intermediate RAID as a rebalanced RAID; (¶56 teaches the temporary RAID may be made permanent if it exceeds a scoring criterion (i.e. considered rebalanced)
wherein the target RAID had been previously mapped with the first storage block; and
wherein removing the target RAID comprises: unmapping the target RAID and the first storage block; and releasing the first storage block. (¶51 teaches once data has been migrated away from a (target) RAID it can be deleted)

	EXAMINER’S NOTE
	Examiner has cited particular paragraphs, figures, and/or columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dalmatov (US 2019/0129614) discloses aspects of RAID load balancing.
Gao (US 2019/0004900) discloses aspects of RAID conversion and rebuilding.
Ming (US 2005/0144512) discloses aspects of RAID conversion methods

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137